Citation Nr: 1037512	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  09-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety, depression, and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.

In February 2009, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered a 
claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, whatever it is, causes him.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The record on appeal contains various psychiatric diagnoses to 
include anxiety, depression, major depressive disorder, bipolar 
disorder and PTSD.  See, e.g., VA outpatient treatment records 
dated in October 2005, December 2005, September 2007, and 
November 2008.  Thus, in accordance with Clemons, VA must 
consider in the instant case whether the Veteran has any 
psychiatric disability, including PTSD, that is etiologically 
related to his military service.  Therefore, the Board has re-
characterized the issue as set forth on the title page to include 
service connection for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in July 2007.  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).

A preliminary review of the record with respect to the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include anxiety, depression, and PTSD 
discloses a need for a further development prior to final 
appellate review.  In this regard, the Board finds that the 
Veteran should be afforded another opportunity to provide 
evidence supportive of his PTSD stressor event.  If the Veteran 
does provide additional information that was not previously of 
record that is capable of verification, then the RO should 
attempt to obtain any related records.  In addition, the Board 
finds that there may be outstanding Social Security 
Administration (SSA) records pertinent to the current claim that 
should be associated with the claims file before a decision on 
the merits of the claim can be undertaken.  Lastly, the Board 
concludes that the Veteran should be afforded a VA psychiatric 
examination to determine if he has an acquired psychiatric 
disorder related to his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006)

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred . . . ." 38 C.F.R. § 3.304(f) (2009); 
see also 75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) 
as the governing criteria for diagnosing PTSD.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate an account of a stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

The Veteran has submitted statements in which he reports that he 
was subjected to physical and mental abuse in basic training and 
was court martialed as a result of his behavior in reaction to 
those assaults.  He also asserts that he was beaten and survived 
a riot at the stockade during the summer of 1969.  In support of 
his claim, the Veteran relies upon his service personnel records 
and contends that they should reflect the purpose for his court 
martial.  In April 2008 and February 2009 statements the Veteran 
reports that his service treatment records should reflect that he 
made numerous trips to the hospital emergency room and that he 
attempted suicide twice.  See Veteran's Notice of Disagreement 
received in April 2008.

While a review of the Veteran's service personnel records do 
reveal a court martial in May 1969 for assault, they do not 
reflect the rationale behind the appellant's action or provide 
any indication that the court martial was a result of harassment 
that occurred in basic training.  The Veteran contends that his 
records are incomplete.  Although it appears that the RO has made 
an attempt to obtain additional service records to include 
psychiatric records from Ft. Bragg for the summer of 1969 as well 
as service personnel records to include the results of all 
judicial proceedings and evidence secured thereto (see September 
2008 deferred rating decision), no additional records were 
obtained.  Thus, if the Veteran provides additional information 
regarding the claimed in-service events, the RO/AMC should 
attempt to obtain any outstanding service personnel records, to 
include records pertaining to a court martial and any other 
disciplinary records as well as additional service treatment 
records in light of the claimed physical assaults, and should 
associate them with the claims file.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  Further, in light of the fact that 
claims of PTSD that are based upon the stressor event of a 
personal assault can be corroborated by evidence other than a 
Veteran's service records, the Board concludes that additional 
development should be undertaken in terms of attempting to 
corroborate the Veteran's stressor events in this case.

Additionally, a review of the records indicates that the Veteran 
receives treatment from the St. Louis, Missouri VA Medical Center 
(VAMC).  The most recent records are dated in January 2010.  On 
remand, the Veteran's VA treatment records since January 2010 
should be obtained.

In an April 2008 statement, the Veteran reported that he was on 
"totally [sic] Social Security disability with NO prospects of 
ever being able to return to perform a productive job."  There 
is no evidence of record that VA has attempted to obtain the 
Veteran's SSA records.

A copy of the Veteran's SSA disability determination and the 
medical records associated with that claim should be obtained for 
an adequate determination of the issue on appeal.  SSA decisions 
are not controlling for VA purposes, but they are pertinent to 
the adjudication of a claim for VA benefits and VA has a duty to 
assist in gathering such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-372 (1992).  Where SSA disability benefits 
have been granted, a remand to obtain SSA records is required.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(stating that "the possibility that the SSA records could contain 
relevant evidence . . . cannot be foreclosed absent a review of 
those records.").  Therefore, the Board finds that additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder to include anxiety, depression 
and PTSD including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

2.  The RO/AMC should contact the 
Veteran and advise him to submit any 
additional information or evidence 
potentially corroborative of the alleged 
personal assaults upon which he bases 
his PTSD service connection claim.  In 
doing so, the RO/AMC should notify the 
Veteran that he may submit lay 
statements and/or buddy statements from 
people who knew him during his period of 
active service or directly thereafter 
who can provide evidence related to his 
mental health and/or behavior during or 
subsequent to service.  In addition, the 
RO/AMC should request information from 
the Veteran regarding the locations 
where he received medical treatment 
subsequent to his alleged physical 
assaults.

3.  If the Veteran provides additional 
information that may be capable of 
verification, the RO/AMC should make an 
attempt to secure any additional 
service treatment and service personnel 
records including any and all documents 
pertaining to a court martial in May 
1969 and any disciplinary actions in 
service.  If the search for such 
records has negative results, the 
RO/AMC should notify the Veteran and 
place a statement to that effect in the 
Veteran's claim file.

4.  The RO/AMC must contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
an acquired psychiatric disorder, 
including any and all records from the 
St. Louis VAMC dated since January 
2010.  An attempt must be made to 
obtain, with any necessary 
authorization from the Veteran, copies 
of pertinent treatment records 
identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The Veteran must then be 
given an opportunity to respond.

5.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability benefit claim, as well as, 
all associated medical records.

6.  Following completion of the 
foregoing directives and any additional 
development deemed necessary by the 
RO/AMC, the Veteran should be scheduled 
for a VA psychiatric examination to 
determine whether it is as likely as 
not that he has an acquired psychiatric 
disorder to include anxiety, 
depression, and PTSD (under DSM-IV 
criteria) that is related to service.  
An opinion should be provided as to 
whether the evidence of record 
indicates that a personal assault 
occurred in service.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  The 
Veteran's claims file must be made 
available to the examiner for review 
and the examination report should 
reflect that such review is 
accomplished.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If 
there are different psychiatric 
disorders, the examiner should attempt 
to reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If 
certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the "stressors" 
that caused the disorder and the 
evidence upon which he or she relied to 
establish the existence of the 
stressor(s).

The examiner is informed that the 
record on appeal shows current 
psychiatric diagnoses other than PTSD 
to include bipolar disorder, anxiety, 
and depression.  The examiner is 
requested to indicate:

A. Is it at least as likely as not (50% 
probability) that any current 
psychiatric disorder is etiologically 
related to the Veteran's military 
service.

B. If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not 
(50% probability) related to an in-
service stressor.

A complete rationale should be provided 
for any conclusions or opinions and 
should be based on the interview, 
examination, and a review of the 
Veteran's claims folder, including the 
Veteran's service and post-service 
treatment records, service personnel 
records, lay statements by the Veteran, 
and any third party 
evidence/statements.  The examiner 
should also discuss any in-service or 
post-service behavioral changes that 
support or refute the provided opinion.  

7.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

